Citation Nr: 1324712	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  10-17 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected bilateral ankle disabilities.

2.  Entitlement to service connection for a bilateral shoulder disability secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1986 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral knee and bilateral shoulder disorders, respectively.  

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in October 2012; a transcript of that hearing is associated with the claims file.

This case was last before the Board in February 2013 when it was remanded for further development.  The case has since been returned to the Board for further appellate action.

The Board notes that VA treatment records were placed in the Virtual VA electronic claims file subsequent to the June 10, 2013 supplemental statement of the case.  On June 19, 2013, the Veteran's representative submitted a waiver of consideration of such evidence by the agency of original jurisdiction (AOJ). 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As previously noted in the February 2013 decision, the issues of service connection for depression and sleep apnea, to include as secondary to service-connected disabilities, as well as Appointment for a Custodian, Fiduciary or Guardian have been raised by the record, but have not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred again to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Board's February 2013 remand directed, in pertinent part, that the Veteran be scheduled for a VA examination of his knees and shoulders.  The Veteran underwent the requested examination in April 2013.  The examiner subsequently provided an addendum opinion in June 2013.  Unfortunately, the Board finds that the medical opinion provided by the VA examiner is inadequate.

The Board requested a nexus opinion with respect to any currently diagnosed knee disability, to include knee strain and degenerative joint disease.  The April 2013 VA examiner diagnosed chondromalacia and rendered an opinion with respect to that disability only.  The examiner determined that X-rays did not reveal degenerative arthritis.  However, this finding conflicts with VA treatment records, which contain diagnoses of degenerative joint disease in both knees.  The report does not address the diagnosis of knee strain provided by the April 2010 VA examiner.  In addition, the April 2013 VA examiner noted no severe gait disturbance upon examination.  However, the Veteran's private physician observed a "visible limp" upon examination in September 2012.  Furthermore, the April 2013 VA examiner failed to address the separation examination, the June 2010 MRIs, or the Veteran's lay statements despite being specifically instructed by the Board to do so.

The Board also requested a nexus opinion with respect to any currently diagnosed shoulder disability.  The April 2013 VA examiner diagnosed bilateral shoulder tendonitis.  In the June 2013 addendum, the examiner opined that the Veteran's shoulder disability was the result of an overuse injury, but that there was "no reasonable causative connection" between the shoulder disability and any of the Veteran's service-connected disabilities."  The Board finds the opinion unclear as to whether the Veteran's service-connected ankle disabilities result in overuse of the shoulders.  The Veteran contends that his bilateral shoulder disability is the result of using assistive devices for his service-connected disabilities.  Specifically, he testified during the October 2012 hearing that his private physician told him the shoulder disability is the direct result of using a cane for his service-connected ankle disabilities.  Furthermore, the April 2013 VA examiner did not provide an opinion with respect to aggravation.  

In light of the above, the Board finds that a remand of the Veteran's appeal is necessary so that he may be provided with another VA examination of his knees and shoulders.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Schedule an appropriate VA examination by an examiner different than the one who conducted the April 2013 evaluation.  The purpose of the examination conducted pursuant to this remand is to determine the nature, extent, and etiology of any currently diagnosed knee or shoulder disability the Veteran may have.  The claims folder, to include a copy of this remand, must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including X-rays, should be conducted.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and discuss the following:

a) Is it at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed knee disability, to include chondromalacia, knee strain and degenerative joint disease, had its clinical onset during active service or is otherwise related to any such service?  

In answering this question, the examiner should address the May 1988 separation examination report, the June 2010 MRIs, and the Veteran's competent assertions of continued bilateral knee pain since service.

b) If the Veteran is found to have a knee disability that did not originate in, and is not otherwise related to, his active duty, the examiner should opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed knee disability, to include chondromalacia, knee strain and degenerative joint disease, was caused or aggravated by his service-connected ankle disabilities? [If the Veteran is found to have a knee disability that is aggravated by the service-connected ankle disabilities, the examiner should quantify the approximate degree of aggravation.] 

In answering this question, the examiner should address the August 2010, December 2010, and September 2012 private treatment records.

c) Is it at least as likely as not (i.e, 50 percent or greater probability) that any currently diagnosed shoulder disability was caused or aggravated by a service-connected disability?  The Board notes that pertinent service-connected disabilities include: chronic lumbar strain (40%); traumatic arthritis, right ankle (20%); traumatic arthritis, left ankle (20%); cervical spondylosis and cervical degenerative disk disease (20%); radiculopathy of the left upper extremity (20%); radiculopathy of the right upper extremity (20%); radiculopathy of the left lower extremity (10%); and radiculopathy of the right lower extremity (10%). [If the Veteran is found to have a shoulder disability that is aggravated by a service-connected disability, the examiner should quantify the approximate degree of aggravation.] 

In answering this question, the examiner should address the August 2010 private treatment record and the Veteran's competent lay statements.  The examiner should also discuss the April 2013 examination report (with June 2013 addendum) that the shoulder condition is an overuse injury and opine whether such overuse is specifically the result of using ambulatory devices as a result of a service-connected disability.

A full and complete rationale for all opinions expressed must be provided.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)
 
2.  Thereafter, review the claims file and readjudicate the Veteran's claims.  If either benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


